UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 27, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-124138 SIMMONS COMPANY (Exact name of registrant as specified in its charter) Delaware 20-0646221 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800, Atlanta, Georgia 30328-6188 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (770) 512-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes:¨No:þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:þNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: ¨Accelerated filer: ¨Non-accelerated filer: þSmaller reporting company: ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:¨No:þ The number of shares of the registrant’s common stock outstanding as of August 1, 2009: 100 DOCUMENTS OR PARTS THEREOF INCORPORATED BY REFERENCE:None 2 PART I — FINANCIAL INFORMATION Item 1.Financial Statements Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands) Quarter Ended Six Months Ended June 27, June 28, June 27, June 28, Net sales $ Cost of products sold Gross profit Operating expenses: Selling, general and administrative expenses Restructuring charges Amortization of intangibles Licensing revenues ) Operating income Interest expense Interest income ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) ) ) Other comprehensive income (loss): Foreign currency translation adjustment ) Change in retirement plans liabilities 77 77 Comprehensive income (loss) $ ) $ $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) June 27, December 27, * (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances for doubtful receivables, discounts and returns of $4,938 and $5,409 Inventories Deferred financing fees Deferred income taxes Prepaid expenses Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ * Derived from the Company's 2008 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) June 27, December 27, * (Unaudited) LIABILITIES AND STOCKHOLDER'S DEFICIT Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt Deferred income taxes Other Total liabilities Commitments and contingencies Stockholder's deficit: Common stock, $0.01 par value: authorized - 1,000 shares; issued - 100 shares 1 1 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholder's deficit ) ) Total liabilities and stockholder's deficit $ $ * Derived from the Company's 2008 audited condensed consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (In thousands) Six Months Ended June 27, June 28, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Provision for bad debts Provision for deferred income taxes ) Non-cash interest expense Non-cash stock compensation expense - (3 ) Net changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Accounts payable ) ) Accrued liabilities ) Other, net ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on revolving loan - Payments of other debt ) ) Financing fees ) - Dividends to Bedding Superholdco ) ) Net cash provided by (used in) financing activities ) Net effect of exchange rate changes on cash ) Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statement of Changes in Stockholder’s Deficit
